 



EXECUTION COPY
Exhibit 10.2
FIRST AMENDMENT
to
STOCK PURCHASE AGREEMENT
     This First Amendment (this “Amendment”) to that certain Stock Purchase
Agreement (the “Agreement”) dated as of August 7, 2006 by and among Century
Theatres, Inc., a California corporation (the “Company”), Century Theatres
Holdings, LLC, a California limited liability company (“CTH LLC”), Syufy
Enterprises, LP, a California limited partnership (“Shareholder”), Cinemark USA,
Inc., a Texas corporation (“Purchaser”) and Cinemark Holdings, Inc., a Delaware
corporation (“Holdings”), is being entered into by and among the parties to the
Agreement as of this 4th day of October, 2006. Capitalized terms used but not
defined herein are defined in the Agreement.
     The Company, Shareholder, CTH LLC, Purchaser and Holdings are parties to
the Agreement.
     The Company, Shareholder, CTH LLC, Purchaser and Holdings now wish to amend
the Agreement pursuant to Section 10.9 thereof.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Amendments.
          (a) The definition of “Agreement Date Salary Schedule” set forth in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:
“Agreement Date Salary Schedule” shall mean a schedule of the base salaries in
effect as of the date hereof with respect to any Eligible Employee as of the
date hereof as set forth on Section 3.18(f) of the Company Disclosure Schedule.
          (b) The definition of “Eligible Employee” set forth in Section 1.1 of
the Agreement is hereby amended and restated in its entirety to read as follows:
“Eligible Employee” shall mean any full time or permanent part-time employee of
the Company or any of its Subsidiaries who is (a) either located at the
Company’s home office in San Rafael, California or the Company’s office[s] in
Canada or who is a booth and maintenance technician or a vice president, and who
is (b) eligible to receive a payment or benefit under the Severance Plan to be
approved and adopted by the Company pursuant to Section 6.17(a); provided that
no LTIP Employee shall also be an Eligible Employee. All Eligible Employees are
listed on the Closing Date Salary Schedule.

1



--------------------------------------------------------------------------------



 



          (c) The definition of “Real Estate Broker” set forth in Section 1.1 of
the Agreement shall be amended to refer to Section 3.12(a)(xviii) of the Company
Disclosure Schedule and to delete any reference to Section 3.13(b) of the
Company Disclosure Schedule. Except for the foregoing change, the definition of
“Real Estate Broker” shall not change.
          (d) The Parties have agreed to certain amendments and modifications to
the form of Severance Plan that was attached to the Agreement as Exhibit I.
Accordingly, the form of Severance Plan which the Shareholder shall cause the
Company to adopt prior to Closing is attached hereto as the revised Exhibit I to
the Agreement.
          (e) Section 6.17(c) of the Agreement is hereby amended and restated in
its entirety to read as follows:
     (c) At the Closing, Shareholder (and not CTH LLC, the Company or its
Subsidiaries) shall deposit in escrow an amount in cash equal to $2,722,928 (the
“Severance Escrow Fund”), with such institution acting as escrow agent as shall
be acceptable to Shareholder and Purchaser and which amount shall be held
pursuant to the terms of this Agreement and an escrow agreement among
Shareholder, the Company, the escrow agent and Purchaser with respect to the
Severance Escrow Fund.
          (f) Section 6.17(d) of the Agreement is hereby amended and restated in
its entirety to read as follows:
(d) After the Closing and prior to the Severance Escrow Expiration Date, if any
Eligible Employee receives any payment under the Severance Plan adopted pursuant
to Section 6.17(a) during any calendar month, within fifteen (15) days after the
end of such calendar month, the Company shall deliver to the escrow agent a
statement signed by an officer of the Company or Purchaser stating (1) that the
Company has made a payment to an Eligible Employee pursuant to the Severance
Plan, (2) the severance payment amount for such Eligible Employee as set forth
on Exhibit P attached hereto1, (3) the aggregate amount of any social security,
medicare, unemployment or other payroll taxes payable by the Company or its
Subsidiaries with respect to the amount set forth in clause (2) above, and
(4) the aggregate amount paid or to be paid to such Eligible Employee by the
Company pursuant to the Severance Plan. Upon receipt of such statement, the
escrow agent shall deliver to the Company out of the Severance Escrow Fund, as
promptly as practicable, an amount equal to the sum of (i) the amount set forth
in clause (2) above plus (ii) the amount set forth in clause (3) above.
          (g) Section 7.2(i) of the Agreement is hereby amended by adding the
following sentence after the first sentence of the foregoing section:
 

1   This will be identical to Exhibit C attached to the Severance Plan.

2



--------------------------------------------------------------------------------



 



For the avoidance of doubt, the “Capital Lease Obligations” and “Accrued
Interest on Capital Lease Obligations” set forth in Schedule 3.24 of the Company
Disclosure Schedule shall not be deemed to be Indebtedness to be paid off at the
Closing by Purchaser pursuant to this Section 7.2(i), and the provision by the
Company to Purchaser of payoff letters with respect to the “Capital Lease
Obligations” and “Accrued Interest on Capital Lease Obligations” shall not be a
condition to the Closing.
          (h) Section 7.2(t) of the Agreement is hereby amended and restated in
its entirety to read as follows:
     (t) CTH LLC Transactions. Prior to the Closing, (i) CTH LLC shall
distribute all of the Shares to Shareholder, (ii) after such distribution, CTH
LLC shall dissolve and liquidate and cease to exist, such that Shareholder
shall, on the Closing Date and prior to the Closing, own all of the Shares, and
(iii) evidence of such transactions described in this Section 7.2(t) shall be
provided to Purchaser and Holdings.
          (i) Schedule 7.2(g) of the Purchaser Disclosure Schedule to the
Agreement is hereby amended and restated in its entirety to read as follows:
All services provided by the Company or its Subsidiaries to Syufy Enterprises,
LP or its Affiliates (other than the Company and its Subsidiaries) other than
those that are the subject of the Transition Services Agreement attached to the
Purchase Agreement as Exhibit F, including, without limitation, that certain
Administration Agreement, dated as of April 31, 2000 between Syufy Enterprises
and Century Theatres, Inc.
The Real Property Lease as amended to the date hereof with respect to the
following property: Salinas 7
     Section 2. No Other Changes. Except as expressly modified hereby, all
terms, conditions and provisions of the Agreement shall continue in full force
and effect. This Amendment shall be deemed to be and construed as part of the
Agreement, and the Agreement shall be deemed to be and be construed as part of
this Amendment; provided, however, that in the event of any inconsistency or
conflict between the Agreement and this Amendment, the terms, conditions and
provisions of this Amendment shall govern and control.
*      *      *      *

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Amendment to be
executed on its behalf by it or by an officer or representative thereunto duly
authorized, all as of the date first written above.

                  CENTURY THEATRES, INC.   CINEMARK USA, INC.    
 
               
By:
  /s/ Ray Syufy    By:   /s/ Michael Cavalier      Name: Ray Syufy   Name:
Michael Cavalier     Title:   Title: Senior Vice President — General Counsel    
 
                SYUFY ENTERPRISES, LP   CINEMARK HOLDINGS, INC.    
 
               
By:
  /s/ Ray Syufy    By:   /s/ Michael Cavalier     
 
                Name: Ray Syufy   Name: Michael Cavalier     Title:   Title:
Senior Vice President — General Counsel    
 
                CENTURY THEATRES HOLDINGS, LLC            
 
               
By:
  /s/ Ray Syufy             
 
                Name: Ray Syufy             Title:            

4